DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0313642 to Zia et al. (Zia).

	Regarding claim 1, Zia discloses a superconducting magnet assembly, comprising:
	a cold mass comprising superconducting magnet coils within an outer vacuum chamber with a thermal radiation shield located around the cold mass and inside the outer vacuum chamber (Zia, e.g., Figs. 1-3 and paragraphs 25-30, coldmass including superconducting magnet 46 contained in helium vessel 22, with helium vessel 22 contained in outer vacuum chamber in the form of vacuum vessel 24, and with thermal radiation shield in the form of thermal shield 26 located around the superconducting magnet 46 and inside of vacuum vessel 24); and
	a self-supporting flexible shield configured to substantially enclose the cold mass,
	wherein the self-supporting flexible shield comprises a shaped plastic sheet having a low emissivity coating on both sides and being located between the cold mass and the thermal radiation shield, the shaped plastic sheet including a folded structure that is attached to the cold mass (Zia, e.g., Figs. 1-3 and paragraphs 25-42, shield in the form of thermal insulator 50; note in Figs. 1 and 3 that thermal insulator 50 is located inward of thermal shield 26 and is therefore located between the superconducting magnet 46 and the thermal shield 26; note in Fig. 2 that an inner thermal insulator 50 is located between the superconducting magnet 42 and the thermal shield 26; also see Fig. 4 and paragraphs 31-33, thermal insulator 50 includes plastic sheet in the form of one of reflector layers 60 formed, for example, from a Double-Aluminized Mylar (DAM) material, with Zia’s DAM material being a plastic sheet having a low emissivity coating on both sides as claimed; also see paragraph 41, one or more of the reflector layers 60 may be deformed similar to the deformation of the spacer layers 62; such deformation of the spacer layers 62 is shown in Figs. 5-10, for example; accordingly Zia’s plastic sheet in the form of one of reflector layers 60 may be shaped and included a folded structure identical to the folded structure of spacer layers 62 shown in Figs. 5-6; it is at least implicit in Zia’s arrangement that the thermal insulator 50 (and therefore the folded reflector layers 60) are attached/affixed to the cold mass by virtue of being disposed around the helium vessel 22 as shown in Figs. 1, 3 and 12, for example; note that Zia’s thermal insulator 50 is structurally identical to the self-supporting flexible shield as claimed, i.e., Zia’s thermal insulator 50 is a shaped plastic sheet having a low emissivity coating on both sides; accordingly, the claimed properties of “self-supporting” and “flexible” are presumed to be inherent properties of Zia’s thermal insulator 50, see, e.g., MPEP 2112.01.I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; the examiner nonetheless notes that Zia’s reflector layer 60 material such as Double-Aluminized Mylar (DAM) is inherently flexible, and that Zia’s spacer layers 62 are also flexible in view of the deforming processes disclosed at paragraph 34 in connection with Figs. 5-10).

	Regarding claim 2, Zia discloses wherein the self-supporting flexible shield is thermally floating at a temperature between a temperature of the cold mass and a temperature of the thermal radiation shield (see Zia as applied to claim 1, it is at least implicit in Zia’s arrangement that thermal insulator 50 is thermally floating at a temperature between a temperature of the superconducting magnet 46 contained in helium vessel 22 and the thermal shield 26 because the thermal insulator 50 is disposed between the superconducting magnet 46 and the thermal shield 26).

	Regarding claim 6, Zia discloses wherein the folded structure comprises a sheet of polymer that is aluminized on both sides (see Zia as applied to claim 1, e.g., Zia, Fig. 4 and paragraphs 31-33, thermal insulator 50 includes plastic sheet in the form of one of reflector layers 60 formed, for example, from a Double-Aluminized Mylar (DAM) material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zia.

	Regarding claims 7-9, Zia is not relied upon as explicitly disclosing wherein the sheet of polymer comprises a sheet of polyethylene terephthalate (PET) having a thickness between 125-500 μm (claim 7), wherein the sheet of polymer comprises a sheet of polyethylene terephthalate (PET) having a thickness of 250 μm (claim 8) and wherein the sheet of polymer is aluminized on both sides with respective layers of aluminium, each having a thickness between 20-100 nm (claim 9).  The examiner takes Official notice of the fact that double-aluminized PET having a thickness of 250 μm (10 mils or 1000 gauge thickness) was well-known and commercially available before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, as were metallization thicknesses of between 20-100 nm.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recited thickness of claims 7-9 do not patentably define over Zia when considered in light of the knowledge of one of ordinary skill.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 5,651,256 to Herd et al. relates to a superconducting magnet whose superconductive coil is generally surrounded by a thermal shield.
	CA 2697883 relates to a thermal insulation blanket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863